BLAND, P. J.
The property described in the petition in this case was personal property contained in the grain-building mentioned in the petition in the case of Ordelheide v. Wabash Railroad Co., No. 7390, and lost by the fire which consumed that building April 6, 1895. It was not the individual property of Ordelheide, but the partnership property of the respondents, who were not parties to the Ordelheide lease, and are not therefore bound by it. As to this property the appellant was an insurer against loss by fire directly or indirectly communicated by its locomotive engines. Walker v. Railway, 68 Mo. App. 465. It being admitted that the fire was communicated by appellant’s locomotive engines, the necessary corollary to this admission, is that appellant’s liability to pay the value of the property is also admitted. Judgment affirmed.
All concur.